



COURT OF APPEAL FOR ONTARIO

CITATION: Collins v. Ontario, 2016 ONCA 538

DATE: 20160706

DOCKET: M46011 (M45970) and M46045 (C61398)

MacPherson, Cronk and Benotto JJ.A.

BETWEEN

R. Maxine Collins

Appellant (Moving Party)

and

Her Majesty the Queen in Right of Ontario

Respondent (Responding Party)

AND BETWEEN

R. Maxine Collins

Appellant (Moving Party)

and

Her Majesty the Queen in Right of Canada

Respondent (Responding Party)

R. Maxine Collins, acting in person

Ayesha Laldin, for the responding party Her Majesty the Queen in
    Right of Canada

Daniel Mayer, for the responding party Attorney General of
    Ontario

Heard: July 5, 2016

ENDORSEMENT

[1]

The moving party brings these motions to set aside the decisions of
    Lauwers J.A. (in chambers) dated January 20, 2016 and Strathy C.J.O. (in
    chambers) dated January 25, 2016.

[2]

In his decision, Lauwers J.A. held that the Court of Appeal did not have
    jurisdiction to issue an originating process such as a Notice of Application
    and, therefore, the moving party could only appeal a decision of a lower court.

[3]

In his decision, Strathy C.J.O. agreed with Lauwers J.A.s decision and
    granted the appellant an extension of time to April 8, 2016 to perfect her
    appeal.

[4]

The moving party appeals both decisions, principally on the basis that
    Lauwers J.A.s decision was wrong in law.

[5]

We agree with Lauwers J.A.s decision and we do so for the reasons he
    gave.

[6]

It follows that we also agree with Strathy C.J.O.s decision. The appellant
    has taken no steps to perfect her appeal.

[7]

The motion is dismissed. The respondents are entitled to their costs of
    the appeal fixed at $1000 each, inclusive of disbursements and HST.

J.C. MacPherson J.A.

E.A. Cronk J.A.

M.L. Benotto J.A.


